          Case 1:07-cv-09227-SN Document 483 Filed 11/11/20 Page 1 of 2




John G. Balestriere
BALESTRIERE FARIELLO
225 Broadway, 29th Floor
New York, New York 10007
T: +1-212-374-5401
F: +1-212-208-2613
john.balestriere@balestrierefariello.com
www.balestrierefariello.com
                                                                   November 11, 2020

VIA ECF
Hon. Sarah Netburn
Thurgood Marshall Courthouse
40 Foley Square, Room 430
New York, New York 10007

         Re:      Rodriguez, et al. v. It’s Just Lunch Int’l, et al.
                  Case No.: 1:07-cv-09227-SN

Dear Judge Netburn:

        As Your Honor may recall, our firm was Class Counsel in the above referenced
action (the “SDNY Action”), in which the Court approved a class settlement earlier this
year. I write to inform the Court that today our firm initiated a new action against It’s
Just Lunch International LLC (“IJL”) in the Central District of California (the “CDCA
Action”), where IJL is based. The case is captioned Vrugtman, et al. v. It’s Just Lunch
International LLC, No. 5:20-cv-02352.

       After the Court approved the settlement of the SDNY Action on March 2, 2020,
an objector noticed the appeal in the Second Circuit, which he withdrew on July 24, 2020.
The Claims Administrator thereafter began distributing payments to members of the
SDNY Action class. After the Court approved the settlement, IJL customers contacted
our firm, as they have done for thirteen years since we first filed suit against IJL in
October 2007. At least some of those who contacted our firm this year were members of
the SDNY Action class. As such, we referred such class members to the Claims
Administrator.

        However, by September 2020, we realized that some IJL members contacting us
were, in fact, new customers, not covered by the settlement in the SDNY Action. After
engaging in investigation and analysis of the claims for the last two months, today we
filed the complaint in the CDCA Action.

      If the Court wishes, we are available to further discuss or otherwise provide an
update to the Court at any time the Court directs.
       Case 1:07-cv-09227-SN Document 483 Filed 11/11/20 Page 2 of 2




                                                    Respectfully,




                                                    John G. Balestriere


cc:   Sophia L. Berg (via email: sophia.berg@balestrierefariello.com)
      Mandeep S. Minhas, Esq. (via email: mandeep.minhas@balestrierefariello.com)
      Michael W. Schmidt, Esq. (via email: michael.schmidt@balestrierefariello.com)
      Peter T. Shapiro, Esq. (via ECF)
